In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1306 
IN RE: C.P. HALL COMPANY, 
                                                                  Debtor, 
 
 
APPEAL OF: COLUMBIA CASUALTY COMPANY, 
                                     Objector‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
              No. 12 C 2978 — John W. Darrah, Judge. 
                      ____________________ 

       ARGUED APRIL 3, 2014 — DECIDED APRIL 24, 2014 
                      ____________________ 

   Before POSNER, FLAUM, and ROVNER, Circuit Judges. 
    POSNER, Circuit Judge. The question presented by this ap‐
peal  is  whether  a  nonparty  to  a  bankruptcy  proceeding 
should  be  entitled  to  intervene  in  the  proceeding.  Hall,  the 
debtor in bankruptcy, is a former distributor of asbestos and 
asbestos products. It quit that imperiled business in the mid‐
1980s  but  continued  in  corporate  existence  as  a  litigation 
shell.  Tens  of  thousands  of  separate  asbestos  claims  were 
filed against it. It sought to shift as much of the cost as pos‐
2                                                         No. 13‐1306 


sible to its liability insurers; and not until 2011 was it forced 
to  declare  bankruptcy,  initially  under  Chapter  11  but  the 
bankruptcy proceeding was later converted to Chapter 7 and 
a trustee was appointed. 
    Hall  had  $10  million  remaining  in  insurance  coverage 
from one of its insurers, itself bankrupt, called Integrity. But 
there was a question whether Integrity’s policy actually cov‐
ered  the  loss  for  which  Hall  was  seeking  indemnity  under 
the policy. The parties agreed to settle for $4.125 million, and 
the bankruptcy judge, whose approval was necessary for the 
settlement to be valid, approved it. 
    Enter  Columbia  Casualty  Company,  the  appellant.  Co‐
lumbia is not a creditor of Hall, but rather an excess insurer 
of  Hall’s  asbestos  liabilities,  with  maximum  coverage  of  $6 
million.  It  worries  that  Hall,  by  virtue  of  having  settled  its 
insurance  claim  against  Integrity  rather  than  persisting  in 
the  litigation  in  the  hope  of  obtaining  indemnity  of  the  full 
$10 million, has increased the likelihood of Columbia’s hav‐
ing  to  honor  its  secondary‐coverage  obligation.  It  therefore 
filed  an  objection  to  the  settlement.  The  bankruptcy  judge 
refused to consider the objection, on the ground that Colum‐
bia  had  no  right  to  object.  Columbia  appealed  and  the  dis‐
trict judge affirmed, precipitating Columbia’s further appeal 
to this court. 
    The parties call the issue presented by the appeal “bank‐
ruptcy standing.” That is a misnomer. Article III of the fed‐
eral Constitution has been interpreted to confine the right to 
sue in a federal court (“standing to sue”) to a person or firm 
or  other  entity  that  has  suffered  some  tangible  loss  for 
which,  if  the  defendant’s  liability  is  established,  the  court 
could provide a remedy. See, e.g., Lexmark Int’l, Inc. v. Static 
No. 13‐1306                                                            3 


Control Components, Inc., 134 S. Ct. 1377, 1386 (2014). The rule 
thus  excludes  suits  concerning  what  John  Stuart  Mill  in  On 
Liberty  (1859)  called  “self‐regarding  acts,”  to  distinguish 
them  from  “other‐regarding  acts,”  that  is,  acts  that  harm 
other  people.  He  gave  as  an  illustration  of  a  self‐regarding 
act  the  practice  of  polygamy  in  Utah,  thousands  of  miles 
from  England  and  hence  harmless  to  the  English.  The  Eng‐
lish  were  “others”  to  the  polygamous  activity  in  Utah  de‐
spite the indignation that the English people felt toward that 
activity. Mill thought in other words that the English had no 
“standing” to object to distant polygamy, because it inflicted 
no tangible harm on them. 
     Columbia’s  objection  to  Hall’s  settlement  with  Integrity 
is  not  of  that  character.  Columbia  is  complaining  about  an 
imminent threat to its financial assets, a threat that is trace‐
able to the settlement and could have been eliminated by the 
bankruptcy court’s enjoining the settlement. The loss it fears 
is  only  probabilistic.  For  there  can  be  no  certainty  that  it 
would benefit from rejection of the settlement. Had Hall liti‐
gated  its  claim  against  Integrity  to  final  judgment,  which 
might  have  been  a  consequence  of  Hall’s  demanding  more 
than $4.125 million, it might well have ended up with noth‐
ing,  since  Integrity  had  a  strong  defense  on  the  merits.  But 
often  a  probabilistic  harm  suffices  for  Article  III  standing 
even when the probability that the harm will actually occur 
is small. See, e.g., Massachusetts v. EPA, 549 U.S. 497, 525–26 
(2007);  Mountain  States  Legal  Foundation  v.  Glickman,  92  F.3d 
1228,  1234–35  (D.C.  Cir.  1996);  Village  of  Elk  Grove  Village  v. 
Evans,  997  F.2d  328,  329  (7th  Cir.  1993).  A  10  percent  prob‐
ability of obtaining $1,000 is $100; this is called an “expected 
value” and is real even though not certain. 
4                                                          No. 13‐1306 


    But to become a party to the bankruptcy proceeding Co‐
lumbia had to show not merely standing but that “a legisla‐
tively conferred cause of action encompasses” its claim. Lex‐
mark Int’l, Inc. v. Static Control Components, Inc., supra, 134 S. 
Ct.  at  1387.  Specifically  it  had  to  show  that  the  Bankruptcy 
Code conferred the right that it sought—the right to butt into 
a  settlement  negotiation  between  other  parties.  Its  desire  to 
butt in is understandable. Agreements settling lawsuits often 
have  third‐party  effects.  A  company  might  pay  so  much  in 
settlement of a suit that it could no longer afford to honor its 
contract  to  buy  some  input  from  a  third  party;  the  third 
party would be harmed. The logic of Columbia’s claim to be 
entitled  to  object  to  Hall’s  settlement  with  Integrity  is  that 
Hall  received  so  little  in  the  settlement  that  it  is  bound  to 
come  after  Columbia  for  the  difference.  The  claim  is  weak. 
Columbia’s lawyer would have to agree that by this logic an 
employee  whom  the  lawyer’s  client  had  laid  off  because  it 
foresaw having to make a big payout to Hall could challenge 
the  settlement.  That  way  madness  lies—settlements  made 
impossible by crowds of objectors. 
   The  question  we  need  to  answer  is  whether  the  Bank‐
ruptcy Code, in providing that “a party in interest, including 
the  debtor,  the  trustee,  a  creditors’  committee,  an  equity 
security  holders’  committee,  a  creditor,  an  equity  security 
holder, or any indenture trustee, may raise and may appear 
and  be  heard  on  any  issue  in  a  case  [arising]  under”  the 
Code,  11  U.S.C.  § 1109(b),  confers  a  right  to  be  heard  on  a 
debtor’s  insurer.  The  list  of  “parties  in  interest”  is  not 
exhaustive,  but  does  suggest  that  such  a  party  is  someone 
who  has  a  legally  recognized  interest  in  the  debtor’s  assets, 
namely the debtor (or the trustee in bankruptcy, if as in this 
case  there  is  a  trustee)  and  the  creditors.  In  re  James  Wilson 
No. 13‐1306                                                             5 


Associates,  965  F.2d  160,  169  (7th  Cir.  1992),  says  that 
“everyone with a claim to the res [the debtor’s assets] has a 
right  to  be  heard  before  the  res  is  disposed  of  since  that 
disposition  will  extinguish  all  such  claims.”  Later  we  said 
that the U.S. Trustee can be a “party in interest” too because 
of  his  watchdog  role  in  bankruptcy  cases.  In  re  South  Beach 
Securities, Inc., 606 F.3d 366, 370–71 (7th Cir. 2010). 
    Even  so  enlarged,  the  list  of  persons  having  a  right  to 
appear  and  be  heard  in  a  bankruptcy  case  can’t  include 
Columbia. It is not a creditor of Hall’s estate in bankruptcy, 
is  not  the  debtor,  and,  unlike  the  U.S.  Trustee,  is  not  a 
guardian  of  conduct  in  bankruptcy  proceedings.  It  is  just  a 
firm  that  may  suffer  collateral  damage  from  a  ruling  in  a 
bankruptcy proceeding, in this case the ruling approving the 
settlement between Hall and Integrity. 
    A  number  of  decisions  support  our  conclusion  that  the 
interest of an entity  in Columbia’s position is too remote  to 
entitle the entity to intervene in a bankruptcy case. See In re 
Teligent, Inc., 640 F.3d 53, 60–61 (2d Cir. 2011); In re Refco Inc., 
505  F.3d  109,  117–19  (2d  Cir.  2007);  In  re  Alpex  Computer 
Corp.,  71  F.3d  353,  356–57  (10th  Cir.  1995);  In  re  Kaiser  Steel 
Corp., 998 F.2d 783, 788 (10th Cir. 1993); cf. In re Piper Aircraft 
Corp., 244 F.3d 1289, 1303 n. 11 (11th Cir. 2001). But Colum‐
bia asks us to reject all of them on the authority of two recent 
decisions  by  the  Third  and  Ninth  Circuits—In  re  Global  In‐
dustrial  Technologies,  Inc.,  645  F.3d  201  (3d  Cir.  2011)  (en 
banc),  and  In  re  Thorpe  Insulation  Co.,  677  F.3d  869  (9th  Cir. 
2012).  
   Global adopted our construal of “party in interest” in the 
James Wilson case, 645 F.3d at 210–11, yet concluded that in‐
surers of the debtor were entitled to object to a settlement. Id. 
6                                                       No. 13‐1306 


at 215. The debtor in Global had proposed a plan that would 
have  channeled  claims  against  it  to  a  trust  to  which  the 
debtor’s  liability  insurance  policies  would  be  assigned.  The 
insurers alleged that to obtain the claimants’ approval of the 
plan the debtor had agreed to a large increase in the number 
of claims because the cost of the additional claims would be 
borne to a great extent by the insurers. 645 F.3d at 206, 214. 
The  insurers  were  thus  alleging  that  they  were  targets  of  a 
scheme between the debtor and its creditors, rather than ac‐
cidental victims of a scheme directed against others. There is 
nothing like that in this case. Hall by settling was just trying 
to minimize the risk of coming up empty‐handed in its suit 
against Integrity. 
    Thorpe  was,  like  the  present  case,  an  asbestos  case  in 
which  debtor  and  creditors  had  created  a  trust  that  would 
administer  insurance  claims;  like  Global  it  cites  our  opinion 
in James Wilson with approval. 677 F.3d at 884. The insurers’ 
objection  was  not  that  the  creation  of  the  trust  was  a  quid 
pro  quo  for  increasing  the  number  of  claims  against  the 
debtor, as in Global, but rather that the plan that had created, 
defined,  and  empowered  the  trust  had  altered  the  terms  of 
the  contracts  between  the  insurance  companies  and  the 
debtor.  See  id.  at  885–87.  Of  course  taking  away  someone’s 
contractual rights in a bankruptcy proceeding is an injury to 
which the victim should be allowed to object in the proceed‐
ing. 
   Our  case  doesn’t  involve  a  threat  to  Columbia’s  rights, 
though  at  oral  argument  there  were  some  dark  hints  from 
Columbia’s lawyer that there was hanky‐panky involved in 
Hall’s  settlement  with  Integrity.  The  hints  are  absent  from 
Columbia’s briefs. All we learn there is that Columbia would 
No. 13‐1306                                                           7 


have  liked  an  opportunity  to  prove  that  Hall  should  have 
been more aggressive in the settlement negotiations, because 
had it been it might have gotten a larger settlement and if so 
it would have a smaller potential claim against Columbia, its 
back‐up insurer. That’s just like our hypothetical case of the 
employee of Columbia who objects to the settlement on the 
ground  that  it  may  cost  him  his  job  by  increasing  his  em‐
ployer’s potential liabilities. 
    It’s  not  as  if,  unless  Columbia  can  sue,  no  secondary  in‐
surer  (whether  an  excess  insurer,  as  in  this  case,  or  a  rein‐
surer)  can  protect  itself  against  its  insureds’  making  settle‐
ments with their primary insurers that disadvantage the sec‐
ondary  insurer.  An  excess  insurer  can  write  a  policy  that 
does not require it to pay until the coverage limit of the pri‐
mary  policy,  $10  million  in  this  case,  has  been  reached.  Or 
the excess policy could provide that its coverage limit would 
drop down if the primary insurer proved to be insolvent, as 
Integrity proved to be. This would give the excess insurer a 
concrete  stake  in  the  bankruptcy,  thus  enabling  it  to  file  an 
objection to an attempt by the bankruptcy judge to disregard 
the  provision  in  the  excess  policy  in  order  to  maximize  the 
assets of the debtor available for distribution to the creditors. 
   It  is  better  to  leave  matters  to  private  contracting  where 
that  is  feasible  than  to  permit  parties,  especially  sophisti‐
cated parties like Columbia, to ask a court to ride to its res‐
cue from an oversight. 
   As an aside we note that if, contrary to what we’ve said, 
Global and Thorpe are inconsistent with James Wilson and the 
cases following James Wilson, it would not follow, as Colum‐
bia rather impertinently argues in its reply brief, that unless 
we  overruled  James  Wilson  the  Seventh  Circuit  would  be 
8                                                          No. 13‐1306 


“decid[ing] to split with its sister circuits on the proper rule 
for bankruptcy court standing.” The implication is that if an‐
other court disagrees with one of our decisions, we shall be 
guilty  of  “splitting”  if  we  fail  to  overrule  our  decision.  If 
Global  and  Thorpe  unconsciously  (for  remember  that  both 
purport to adopt our approach in James Wilson) rejected our 
decision, it would be the Third and Ninth Circuits that had 
“split” with us, not us with them. 
    Columbia further argues that James Wilson was overruled 
by a decision of ours, In re Cult Awareness Network, Inc., 151 
F.3d 605 (7th Cir. 1998). The court in that case did not say it 
was  doing  that  (it  did  not  even  mention  James  Wilson);  nor 
could it have overruled that decision without circulating its 
opinion  in  advance  of  issuance  to  the  full  court,  7th  Cir.  R. 
40(e), which it did not do. Nor are the two decisions incon‐
sistent. The debtor in the Cult Awareness case objected to the 
trustee’s sale of its trade name, on the ground that the pur‐
chaser  would  use  it  to  promote  cults.  The  court  noted  that 
“occasionally a debtor might be able to satisfy all debts with 
the assets from the estate and be left with some amount re‐
maining. If the debtor can show a reasonable possibility of a 
surplus after satisfying all debts, then the debtor has shown 
a  pecuniary  interest  and  has  standing  to  object  to  a  bank‐
ruptcy  order.”  Id.  at  608.  Because  Cult  Awareness  had  not 
shown  such  an  interest,  it  could  not  object  to  the  sale  of  its 
trade name by the trustee. There is nothing in the opinion to 
suggest  that  non‐debtor,  non‐creditor  Columbia  Casualty 
Company has the kind of pecuniary interest in the Hall bank‐
ruptcy  that  would  entitle  it  to  intervene  in  the  
No. 13‐1306                                                  9 


bankruptcy  proceeding.  Pecuniary  interest  is  a  necessary 
rather than a sufficient condition of such a right. 
                                                   AFFIRMED.